Citation Nr: 0300121	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  98-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

Entitlement to service connection for chronic acquired 
gynecological, back, kidney, psychiatric, and bone 
disorders.

(The issue of entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 (West 1991 
& Supp. 2002) for residuals of right foot surgery will be 
addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1977 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO denied entitlement to 
service connection for chronic acquired gynecological, 
back, kidney, psychiatric, and bone disorders.  

In May 1999 the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 
for residuals of right foot surgery.

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting at the RO in New 
York, New York, in August 2002, a transcript of which has 
been associated with the claims file.

The Board is undertaking additional development on the 
claim of entitlement to compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 for residuals of right 
foot surgery pursuant to the authority granted by 67 Fed. 
Reg. 3,3099, 3,104 (codified at 38 C.F.R. § 19.9 (a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 3003) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


FINDINGS OF FACT

1.  Chronic acquired gynecological, back, kidney, 
psychiatric, and bone disorders were not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The probative, competent evidence of record 
establishes that chronic acquired gynecological, back, 
kidney, psychiatric, and bone disorders are not linked to 
active service on any basis.


CONCLUSION OF LAW

Chronic acquired gynecological, back, kidney, psychiatric, 
and bone disorders were not incurred in or aggravated by 
active service; nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are completely 
silent as to any gynecological, back, kidney, psychiatric, 
or bone disorders.

A report of medical examination dated in September 1976 
shows that upon clinical evaluation, the veteran's genito-
urinary system, spine and other musculoskeletal system, 
abdomen and viscera, pelvic vaginal, and psychiatric 
evaluations were normal, without any personality 
deviation.



The associated report of medical history, also dated in 
September 1976 and completed by the veteran, shows that 
she indicated she had never had stomach, liver or 
intestinal problems; gall bladder trouble or gallstones; 
broken bones; tumor, growth, cyst or cancer; frequent or 
painful urination; kidney stone or blood in urine; sugar 
or albumin in urine; bone, joint or other deformity; 
recurrent back pain; depression, excessive worry; frequent 
trouble sleeping; or nervous trouble of any sort.  She 
also indicated that she had never been treated for a 
female disorder or had a change in menstrual pattern.

Similarly, the report of medical examination dated in 
March 1978, and completed at the veteran's discharge from 
service, shows that upon clinical evaluation, her genito-
urinary system, spine and other musculoskeletal system, 
abdomen and viscera, pelvic vaginal and rectal, and 
psychiatric evaluations were normal, without any 
personality deviation.

The associated report of medical history, also dated in 
March 1978 and completed by the veteran, shows that she 
indicated she had never had stomach, liver or intestinal 
problems; gall bladder trouble or gallstones; broken 
bones; tumor, growth, cyst or cancer; frequent or painful 
urination; kidney stone or blood in urine; sugar or 
albumin in urine; bone, joint or other deformity; 
recurrent back pain; depression, excessive worry; frequent 
trouble sleeping; or nervous trouble of any sort.  She 
also did not indicate that she had ever been treated for a 
female disorder or had a change in menstrual pattern.

A Social Security Administration psychiatric medical 
report dated in June 1989, shows that the veteran was 
diagnosed with paranoid psychosis, rule out chronic 
schizophrenia.  A disability determination, also dated in 
June 1989, shows a primary diagnosis of paranoid 
psychosis.




VA medical records dated from January 1989 to June 1997 
show, in pertinent part, diagnoses of and treatment for 
chronic paranoid schizophrenia; paranoia and psychiatric 
disturbance; delusions of parasites; malingering; anorexia 
nervosa; aphthous ulcer; colitis; psychosomatic disease; 
premenstrual syndrome; low back pain; musculoskeletal 
pain; gastrointestinal pain; and lumbar back pain.

Private medical records dated in March 1995, show that the 
veteran was treated for symptoms associated with fatigue 
syndrome.

VA hospital treatment records dated from July 1996 to June 
1997 show that the veteran underwent a McBride 
bunionectomy of the right foot.  During the surgery, it 
was discovered that the veteran also had a soft tissue 
tumor, which was removed.

A VA examination report dated in December 1996 shows that 
the veteran failed to report for examination as scheduled.

A VA radiology report dated in April 1997, shows a 
Magnetic Resonance Imaging (MRI) of the lumbar spine 
revealed an impression of a normal examination of the 
lumbar spine.

A VA radiology report dated in February 1998, shows an 
echogram of the pelvis revealed that the uterus and 
ovaries were normal.  There were no adnexal mass or 
abnormal fluid collections.

A VA radiology report dated in April 1998, shows an MRI of 
the pelvis revealed a 2 cm submucosal fibroid, and right 
ovarian cysts, the largest of which had a dimension of 0.5 
cm.





The veteran testified at a personal hearing in August 
2002, over which the undersigned Member of the Board 
presided, sitting in New York, New York.  The veteran 
offered testimony for the most part as to her claim of 
entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for residuals of right foot 
surgery which is to be addressed in a future decision as 
indicated above.


Criteria

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).

Although not shown in service, service connection may 
still be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.655 addresses the consequences of a 
veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that when 
entitlement to a benefit cannot be established or 
confirmed without current VA examination and claimant, 
without good cause fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
notify the veteran and to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by her as well as authorized 
by her to be obtained.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Board notes that the veteran 
indicated treatment at the VA Medical Center in New York, 
New York; VA Medical Center in East Orange, New Jersey; 
and the Bellevue Hospital Center, New York, New York.  The 
available treatment records have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.  Moreover, 
although she was afforded the opportunity for examination 
by VA, she failed to report as scheduled.

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which she believes is 
supportive of her claims, and the RO, as demonstrated in 
the documents described below, has expanded the record 
accordingly by obtaining and associating with the claims 
file any additional available evidence mentioned by the 
veteran.

Specific notice letters were also sent to the veteran in 
July 1997, July 2001, and April 2002 advising her of the 
types of evidence she should submit to support her claims.  
They advised her that she could submit additional evidence 
herself or sufficiently identify such evidence.

The record also shows that the RO has informed the veteran 
of the evidence needed to substantiate her claims through 
issuance of a May 1997 and a May 1999 rating decision, a 
Statement of the Case issued in July 1997, Supplemental 
Statements of the Case issued in October 1997 and March 
2002, and associated correspondence.  The rating 
decisions, Statement of the Case and Supplemental 
Statements of the Case also advised her of the evidence 
that had been obtained and considered by the RO.  The 
documents noted above sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and 
advised her of her responsibilities if she wanted such 
evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In its March 2002 supplemental statement of the case the 
RO provided the specific provisions of the VCAA and made 
it clear that it had considered the appellant's claims 
under its provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to her claims is required to comply with the 
duty to assist her as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)


Service Connection

The evidence of record shows that there were no findings 
associated with chronic acquired gynecological, back 
disability, kidney, psychiatric or bone disorder during 
the veteran's period of active service.

Subsequent to service, there is no evidence of record the 
veteran had manifested a psychiatric disorder to a 
compensable degree within one year following separation 
from her period of active service.

Additionally, VA and private medical records dated from 
January 1989 to June 1997 showed various diagnoses of 
chronic paranoid schizophrenia; paranoia and psychiatric 
disturbance; delusions of parasites; malingering; anorexia 
nervosa; aphthous ulcer; colitis; psychosomatic disease; 
premenstrual syndrome; low back pain; musculoskeletal 
pain; gastrointestinal pain; and lumbar back pain.  
However, there is no medical opinion of record relating 
the various current diagnoses to the veteran's active duty 
service.  See Hickson, supra.



Although the veteran believes that she has chronic 
acquired gynecological, back, kidney, psychiatric, and 
bone disorders related to service, she has not shown that 
she possess the credentials or training needed to render a 
diagnosis or a competent opinion as to medical etiology.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
such, her opinion, even if provided as sworn testimony, 
does not constitute competent medical evidence and lacks 
probative value.

Moreover, the Board is also not competent to supplement 
the record with its own unsubstantiated medical 
conclusions as to whether the veteran has current chronic 
acquired gynecological, back, kidney, psychiatric, or bone 
disorders that are etiologically related to her period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The weight of the medical evidence does not suggest that 
the veteran has chronic acquired gynecological, back, 
kidney, psychiatric, and bone disorders which are the 
result of service or any incident thereof.  As such, the 
preponderance of the evidence is against the veteran's 
claims for service connection.  Moreover, as noted above, 
the veteran was given the opportunity to report for 
comprehensive VA examination pursuant to her claims.  She 
did not report for such examination, and consequently the 
Board must consider the evidence on the basis of the 
evidence of record.  38 C.F.R. § 3.655 (2002).

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claims of entitlement to service connection for chronic 
acquired gynecological, back, kidney, psychiatric, and 
bone disorders.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for chronic acquired 
gynecological, back, kidney, psychiatric, and bone 
disorders is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

